DETAILED ACTION
Claims 1-12 provisionally rejected under non-statutory double patenting.
Claims 1-12 rejected under 35 USC § 101 as directed to an abstract idea.
Claims 1-2 and 8-9 rejected under 35 USC § 102.
Claims 3-7 and 10-12 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/156,568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is generally the same with slight variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
	[Step 1] Claim 1 recites a process comprising steps of (1) receiving a standard document and a review document, (2) splitting the documents into sentences, (3) matching the sentences, and (4) detecting deviations in matched sentences. 
	[Step 2A – Prong One] The process recited in claim 1is directed to an abstract idea. The recited limitations (2), (3), and (4) are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The step of (2) splitting the documents into sentences, is accomplished by human reading comprehension and re-writing or annotating the document into separate sentences. The step of (3) matching the sentences is accomplished by human reading comprehension. The step of (4) detecting deviations in matched sentences is accomplished by human reading comprehension. 
	[Step 2A – Prong Two] Claim 1 does not recite additional elements that integrate the judicial exception into a practical application. The recited limitation of (1) is merely the step of accessing text (i.e. retrieving a paper document).
	[Step 2B] Claim 1 does not recite a combination of elements that amount to significantly more than the judicial exception itself. The recited limitations of (1)-(4) are a mental process that, under its broadest reasonable interpretation, is accomplished by human reading comprehension. The claim does not recite any computer technology; accordingly, there cannot possibly be a recitation of an improvement in the functioning of a computer.

Claim 2
	The recitation of selecting and applying an "obligation detection tool" is directed to an abstract idea. This is a mental process performed using human reading comprehension. For example, a contract classified as a "purchase order" will cause a human to look for obligations such as a price, produce, and/or delivery date. There is no recitation of how specific "obligation detection tools" act differently from one another; accordingly, the broadest reasonable interpretation of an "obligation detection tool" could be performed as a mental process.

Claim 3
	The recitation of normalizing text to lowercase an abstract idea. This is a mental process performed using human reading comprehension— by rewriting the text into all lowercase letters.

Claim 4
	The recitation of normalizing text by removing clause headers is directed to an abstract idea. This is a mental process performed by human reading comprehension— by rewriting the text without the clause headers.

Claim 5
	The recitation of normalizing text by removing numbers is directed to an abstract idea. This is a mental process performed using human reading comprehension— by rewriting the text without numbers.

Claim 6
	The recitation of matching the sentences based on sentence length, character length, average length of words, number of words, and number of common words is directed to an abstract idea. This is a mental process performed using human reading comprehension— by manually counting the number characters and/or words accordingly.

Claim 7
	Presentation of a lack of matches in a user interface is an additional element. This additional element does not integrate the judicial exception into a practical application, because it only amounts to insignificant extra-solution activity of data output (i.e. output the data onto a screen). See MPEP 2106.05(g). This additional element does not recite significantly more than a judicial exception, because it is recognized as well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP 2106.05(d)(II)(iv).

Claim 8
	The recitation of selecting and applying an "obligation detection tool" is directed to an abstract idea. This is a mental process performed using human reading comprehension. For example, a contract classified as a "purchase order" will cause a human to look for obligations such as a price, produce, and/or delivery date. There is no recitation of how specific "obligation detection tools" act differently from one another; accordingly, the broadest reasonable interpretation of an "obligation detection tool" could be performed as a mental process.

Claim 9
	The recitation of identifying differences between sentences using a closeness threshold is directed to an abstract idea. This is a mental process performed using human reading comprehension. The claim fails to state how the closeness threshold is used and/or calculated; accordingly, a human could use any mental metric of closeness to perform this task.

Claims 10-11
	Claims 10-11 recite steps of detecting deviations in matching sentences. This is a mental process performed using human reading comprehension. A human reading three sentences can mentally determine that two of the sentences deviate from one of the other.
	Further, the recitation that one sentence from the review document matches multiple sentences in the standard, and vice versa, is merely an attempt to claim possible outcomes of the deviation detection. No matter the number of matching sentences and which documents they are sourced from, human reading comprehension can perform the recited task of detecting deviations.

Claim 12
	The recitation of identifying differences between restrictions using a similarity metric is directed to an abstract idea. This is a mental process performed using human reading comprehension. A human given a predetermined list of words can read two sentences and determine that they differ only by a word provided on the list.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coquard et al., U.S. PG-Publication No. 2020/0327151 A1.

Claim 1
	Coquard discloses a method for detecting deviations. Coquard discloses a method of "analyzing contract documents by clauses," wherein "contract documents may be … compared to other clauses of other contract documents." Coquard, ¶ 92. Each contract clause includes "contract clause parameters," wherein these parameters may include obligations (e.g. "contract term" or "consideration amount"), actors (e.g. "party name, a party address, a party type"), and/or restrictions (e.g. "a choice of law" or "terms and conditions"). Id. at ¶ 106. The parameters are associated with the contract document as metadata; this metadata is "used for compliance by comparing contract parameters." In one embodiment, the method can generate "an alert or notification … in response to a parameter deviating more than a specified percentage or value." Id. at ¶¶ 110-111. The contract clause is "analyzed for predetermined parameters that are expected for clauses in [a] same classification;" and a "contract summary" is generated that lists "the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Id. at ¶ 124; FIG. 6.
	Coquard discloses the method, comprising: receiving a standard document. Figure 1 illustrates system 1000 for processing contract documents, comprising, a parsing engine 102, modeling engine 104, comparison engine 106, parameter extraction engine 108, vector database 110, and a contract database 112. Id. at ¶ 93; FIG. 1. Vector database 110 comprises "a plurality of representation vectors corresponding to a plurality of existing clauses and contract documents," wherein "[w]ords, sentences, and clauses may be detected in the contract documents and converted into representation vectors for individual clauses in each contract document." Id. at ¶ 94. The existing contract documents are construed as "standard documents."
	Coquard discloses receiving a review document. Parsing engine 102 is configured to parse a contract document 100 "to detect words, sentences, and clauses." Each clause "includes one or more sentences," and parsing engine 102 "may output one or more data structures that include one or more clauses from the inputted document 100." This output is sent to a modeling engine 104 configured to process "the clauses separately to generate a representation vector for each clause," wherein the representation vector is "based on a sequence of word embeddings and/or a sequence of sentence embeddings." Id. at ¶¶ 95-96; See Also ¶¶ 123-124; FIG. 6 (steps 600-602). The inputted document 100 is construed as a "review document."
	Coquard discloses splitting apart sentences in each of the standard document and review document. Comparison engine 106 "is configured to compare one or more representation vectors generated by the modeling engine 104" (i.e. review sentences) "to representation vectors in the vector database 110" (i.e. standard sentences). Comparison engine 106 "may assign a classification to the inputted representation vector based on the classification of one or more similar representation vectors" (i.e. classifying the review sentence). Further, the "classification and corresponding representation vector may also be stored in the vector database 110 for comparison to other vectors in subsequent iterations" (i.e. vector database 110 stores classification for standard sentences). Id. at ¶¶ 97-98; See Also ¶¶ 123-124; FIG. 6 (steps 604-606).
	Coquard discloses matching a sentence from the review document to a sentence from the standard document. Figure 6 illustrates a method implemented using the disclosed system. Representation vectors for clauses in a contract document are generated (602), clustered with similar representation vectors from other contract documents in a vector database (604), and then classified "based on a classification of at least one other representation vector in the same cluster and/or within a threshold distance" (606). Contract clause parameters "expected for clauses in the same classification and/or cluster" are identified (608) and stored as metadata associated with the contract document (610). Id. at ¶ 124; FIG. 6. Review sentences are matched to standard sentences based on vector similarity and classification.
	Coquard discloses detecting deviations in a review sentence from a standard sentence matched to the review sentence. At 612, "a contract summary is generated based on … the comparison of the representation vectors," wherein the "contract summary may also list the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Id. at ¶ 124; FIG. 6. Coquard describes an exemplary contract summary identifying parameters requiring review using predetermined parameters values "determined from a template or a common value in other contract documents."  In one embodiment, "[d]eviations of parameters values that satisfy a predetermined threshold value, or deviate by more than a predetermined threshold percentage, may be listed in a contract summary." Id. at ¶ 130.

Claim 2
	Coquard discloses selecting, based on content of at least one of review sentence and the matched standard sentence, a deviation detection tool from among a group of more than one deviation detection tools to perform the deviation detection for those sentences. Figure 6 illustrates a method implemented using the disclosed system. Representation vectors for clauses in a contract document are generated (602), clustered with similar representation vectors from other contract documents in a vector database (604), and then classified "based on a classification of at least one other representation vector in the same cluster and/or within a threshold distance" (606). Contract clause parameters "expected for clauses in the same classification and/or cluster" are identified (608) and stored as metadata associated with the contract document (610). Coquard, ¶ 124; FIG. 6. Accordingly, the method searches for parameters (i.e. identifies obligations) within a clause (i.e. sentence) that are expected based on the clause's classification; the algorithm used to search for expected parameters is specific to the classification of the clause, i.e. based on the content.

Claim 8
	Coquard discloses selecting, based on a closeness of the match between a review sentence and its matched standard sentence, a deviation detection tool from among a group of more than one deviation detection tools to perform the deviation detection for those sentences. Figure 6 illustrates a method implemented using the disclosed system. Representation vectors for clauses in a contract document are generated (602), clustered with similar representation vectors from other contract documents in a vector database (604), and then classified "based on a classification of at least one other representation vector in the same cluster and/or within a threshold distance" (606). Contract clause parameters "expected for clauses in the same classification and/or cluster" are identified (608) and stored as metadata associated with the contract document (610). Coquard, ¶ 124; FIG. 6. Accordingly, the method searches for parameters (i.e. identifies obligations) within a clause (i.e. sentence) that are expected based on the clause's classification; the algorithm used to search for expected parameters is specific to the classification of the clause, i.e. based on closeness of match to a particular class.

Claim 9
	Coquard discloses wherein deviations between a review sentence and its matching sentence from the standard document are not detected if a closeness of the match is less than a predetermined closeness threshold. At 612, "a contract summary is generated based on … the comparison of the representation vectors," wherein the "contract summary may also list the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Coquard, ¶ 124; FIG. 6. Coquard describes an exemplary contract summary identifying parameters requiring review using predetermined parameters values "determined from a template or a common value in other contract documents."  In one embodiment, "[d]eviations of parameters values that satisfy a predetermined threshold value, or deviate by more than a predetermined threshold percentage, may be listed in a contract summary." Id. at ¶ 130. Conversely, parameters that do not satisfy a predetermined threshold values are not determined as deviations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Meunier et al., U.S. PG-Publication No. 2014/0101456 A1.

Claim 3
	Meunier discloses wherein the sentence preprocessed before they are matched by converting all characters to lower case. Meunier discloses a "normalization module 114" configured to normalize text content by "changing all letters to lower case, removing accents, removing apostrophes, removing punctuation from within word tokens, removing numbers, removing small words (e.g., those with fewer than a predefined number of character, such as tokens [of] only one character, such as 'a'); and removing stop words." The normalization enables "processing which identifies sentences and paragraphs." Meunier, ¶¶ 45; 73. Normalized text is provided to "perform textual similarity comparison between text elements or between sequences of text elements." Id. at ¶¶ 58-59; FIG. 5 (S106).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate text normalization as taught by Meunier. One of ordinary skill in the art would be motivated to integrate text normalization into Coquard, with a reasonable expectation of success, in order to "find near matches that might differ by only punctuation or a small word." Meunier, ¶ 45.

Claim 4
	Meunier discloses wherein the sentence preprocessed before they are matched by removing any numbered or lettered list items at the beginning of the sentence. Meunier discloses a "normalization module 114" configured to normalize text content by "changing all letters to lower case, removing accents, removing apostrophes, removing punctuation from within word tokens, removing numbers, removing small words (e.g., those with fewer than a predefined number of character, such as tokens [of] only one character, such as 'a'); and removing stop words." The normalization enables "processing which identifies sentences and paragraphs." Meunier, ¶¶ 45; 73. Normalized text is provided to "perform textual similarity comparison between text elements or between sequences of text elements." Id. at ¶¶ 58-59; FIG. 5 (S106).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate text normalization as taught by Meunier. One of ordinary skill in the art would be motivated to integrate text normalization into Coquard, with a reasonable expectation of success, in order to "find near matches that might differ by only punctuation or a small word." Meunier, ¶ 45.

Claim 5
	Meunier discloses wherein the sentence preprocessed before they are matched by removing any numbers as tokens. Meunier discloses a "normalization module 114" configured to normalize text content by "changing all letters to lower case, removing accents, removing apostrophes, removing punctuation from within word tokens, removing numbers, removing small words (e.g., those with fewer than a predefined number of character, such as tokens [of] only one character, such as 'a'); and removing stop words." The normalization enables "processing which identifies sentences and paragraphs." Meunier, ¶¶ 45; 73. Normalized text is provided to "perform textual similarity comparison between text elements or between sequences of text elements." Id. at ¶¶ 58-59; FIG. 5 (S106).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate text normalization as taught by Meunier. One of ordinary skill in the art would be motivated to integrate text normalization into Coquard, with a reasonable expectation of success, in order to "find near matches that might differ by only punctuation or a small word." Meunier, ¶ 45.

Claim 12
	Meunier discloses outputting indications of a detected deviation to a user interface only if the detected deviation does not involve only the addition or deletion of a word contained on a predetermined list of words to be ignored. Meunier discloses that the normalization module can remove "stop words," i.e. words in a predefined set. The normalization removes small words, and enables the method "to find near matches that might differ by only … a small word." Id. at ¶ 45. Accordingly, the method enables determining two sentences similar (i.e. no detected deviation) when the only difference is the addition or deletion of a small word in a predefined set.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate text normalization as taught by Meunier. One of ordinary skill in the art would be motivated to integrate text normalization into Coquard, with a reasonable expectation of success, in order to "find near matches that might differ by only punctuation or a small word." Meunier, ¶ 45.



	Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Roman et al., U.S. PG-Publication No. 2019/0347284 A1.

Claim 6
	Roman discloses wherein the sentences are matched based at least on a comparison of at least one of the length of the sentences, character length of the sentences without spaces, average length of the words in the sentences, number of words in the sentences, and number of common words in the sentences. Roman discloses a method "for detecting deviations between a standard document and another document that is being evaluated." Roman, ¶ 7. The method comprises a step of "identifying strings of text in [a] first document that match sentences in the standard, with less than or qual to a maximum number of mismatched words within the otherwise matching string." Id. at ¶ 11. In one embodiment, "a similar match may be identified if a sentence from the standard matches a string from the document being analyzed with the exception of less than a predefined number of words." Id. at ¶ 40.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate determining similar sentences using a common number of words as taught by Roman. One of ordinary skill in the art would be motivated to integrate determining similar sentences using a common number of words into Coquard, with a reasonable expectation of success, in order to "reduce the burden and improve the accuracy of detecting deviations between documents." Roman, ¶ 5.

Claim 7
	Roman discloses outputting an indication to a user interface if a review sentence is not matched to a sentence in the standard document or is a sentence in the standard document is not matched to a review sentence. Roman discloses that a first level comparison analysis can divide the standard document and review document into sentence groupings; and then is "configured to identify portions of standard clauses that are likely missing in the document being analyzed and can similarity be configured to identify portions of clauses in the document being analyzed that do not appear in a standard clause." Roman, ¶ 43. In a circumstance wherein "there is not closely similar match for a text grouping, such a technique may also be configured to indicate whether that unmatched grouping is a deletion or an addition depending on whether it is present in the standard or the document being analyzed, respectively." Id. at ¶ 50.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate determining similar sentences as taught by Roman. One of ordinary skill in the art would be motivated to integrate determining similar sentences into Coquard, with a reasonable expectation of success, in order to "reduce the burden and improve the accuracy of detecting deviations between documents." Roman, ¶ 5.

Claim 10
	Roman discloses matching more than one sentence from the review document to one sentence from the standard document wherein deviations are detected between the more than one sentence from the review document as a whole and the one matching sentence from the standard document. Figure 2 illustrates a user interface that shows "a comparison of standard indemnification clauses to a clause abstracted from a document being reviewed." The user interface "has indicated two potentially good matches for the first grouping in the standard." Id. at ¶ 44. Accordingly, one clause/sentence in the review document matches more than one clause/sentence in the standard document. This technique is used in a "deviation detection service" configured to analyze the standard text grouping and review text grouping and "return as an output deviation detection results in the form of a similarity score." Id. at ¶ 59. Further, Roman discloses that the "clauses in the standard may then [be] compared one by one … with any corresponding clause or clauses in a given contract being analyzed." Id. at ¶ 32, emphasis added. This discloses that a single clause in the standard is compared one by one with multiple clauses in a given contract being reviewed; accordingly, one sentence from the standard document could match multiple sentences in the review document.

Claim 11
	Roman discloses matching one sentence from the review document to more than one sentence from the standard document wherein deviations are detected between the one sentence from the review document and the matching more than one sentence from the standard document as a whole. Figure 2 illustrates a user interface that shows "a comparison of standard indemnification clauses to a clause abstracted from a document being reviewed." The user interface "has indicated two potentially good matches for the first grouping in the standard." Id. at ¶ 44. Accordingly, one clause/sentence in the review document matches more than one clause/sentence in the standard document. This technique is used in a "deviation detection service" configured to analyze the standard text grouping and review text grouping and "return as an output deviation detection results in the form of a similarity score." Id. at ¶ 59.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying similar contract clauses of Coquard to incorporate determining similar sentences as taught by Roman. One of ordinary skill in the art would be motivated to integrate determining similar sentences into Coquard, with a reasonable expectation of success, in order to "reduce the burden and improve the accuracy of detecting deviations between documents." Roman, ¶ 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 9, 2022